[Cite as In re J.B., 2018-Ohio-5049.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY


 IN THE MATTER OF:                                 :

                J.B., et al.                       :        CASE NO. CA2018-08-175

                                                   :              OPINION
                                                                  12/17/2018
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2015-0293



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011, for appellee, Butler
County Children Services

Jeannine C. Barbeau, 3268 Jefferson Avenue, Cincinnati, OH 45220, for appellant, Mother



        S. POWELL, P.J.

        {¶ 1} Appellant, the biological mother of J.B. and I.C. ("Mother"), appeals the

decision of the Butler County Court of Common Pleas, Juvenile Division, granting

permanent custody of J.B. and I.C. to appellee, Butler County Children Services ("BCCS").

For the reasons outlined below, we affirm the juvenile court's permanent custody

determination.

                                              The Parties

        {¶ 2} The two children at issue in this appeal, J.B. and I.C., were born on June 11,
                                                                      Butler CA2018-08-175

2015 and August 14, 2012. The children were fathered by two different men, thereby

making them half-siblings. Neither biological father is a party to this appeal. Mother has

since given birth to a third child, G.W. It is undisputed that G.W.'s biological father is

currently unknown. It is also undisputed that G.W. has since been placed in the temporary

custody of BCCS after he was adjudicated a dependent child. At all times relevant, Mother

was married to another man ("Husband") who is reportedly not the biological father of any

of Mother's three children, J.B., I.C., or G.W.

                               Facts and Procedural History

       {¶ 3} On October 6, 2015, BCCS filed a complaint alleging J.B. was an abused and

dependent child. BCCS also filed a complaint alleging I.C. was a dependent child. In

support of its complaints, BCCS alleged that it had received a report that Mother and J.B.'s

father were involved in a domestic violence incident that took place on July 31, 2015. During

this incident, BCCS alleged Mother was holding J.B. and that J.B. was either hit or kicked

in the head. I.C. was also present during this domestic violence incident.

       {¶ 4} Both Mother and J.B.'s father confirmed the allegations of domestic violence.

This included J.B.'s father admitting he had choked Mother during this incident. J.B.'s father

also reported to BCCS that Mother "was not taking medication for her mental health and

becomes very easily agitated with the children, often neglecting to care for them." The

juvenile court granted BCCS emergency temporary custody of both J.B. and I.C. later that

day. The children were then removed from Mother's care and a guardian ad litem was

appointed for the children.

       {¶ 5} On October 12, 2015, BCCS filed amended complaints regarding both J.B.

and I.C.   The amended complaints included allegations from BCCS that Mother had

admitted to being diagnosed as bipolar. Mother also admitted that she had been diagnosed

with "depression, panic disorder, PTSD, anxiety disorder, and personality disorder (not


                                              -2-
                                                                     Butler CA2018-08-175

otherwise specified)." The record further indicates Mother had been diagnosed with opiate

use disorder and marijuana use disorder.       BCCS additionally noted in its amended

complaints that Mother had been observed by a caseworker "talking rapidly without taking

a breath and becoming easily angered and agitated." Mother thereafter acknowledged that

she suffers from poor motor functioning and coordination.

      {¶ 6} In addition to these concerns, BCCS alleged in its amended complaints that

Mother's home was observed to be in poor condition with dirt, food stains, and dirty clothes

cluttering the home. BCCS noted that Mother was advised to clean her home. However,

during a follow-up visit, BCCS alleged Mother's home was observed to be even more

cluttered than before and that her front door had been "partially kicked in." BCCS also

alleged Mother admitted to maintaining her relationship with J.B.'s father despite their

previous "reciprocal domestic violence." BCCS further reported that J.B.'s father had

admitted that he too had been diagnosed with bipolar disorder and depression "and

admitted that his mental health had been untreated until after this investigation

commenced."

      {¶ 7} As it relates to J.B., BCCS alleged as part of its amended complaints that

Mother had taken J.B. to the emergency room on more than one occasion "due to

constipation for 5 or more days." BCCS also alleged Mother admitted to feeding J.B.

inappropriate food for his age, such as oatmeal and strained peas, and that Mother had

been observed feeding J.B. "through a bottle where the hole in the nipple was enlarged,

which resulted in [J.B.] choking on the formula." This was particularly concerning to BCCS

since J.B. was in just the second percentile for his weight in comparison to other children

his age.

      {¶ 8} Continuing, BCCS noted as part of the amended complaints that J.B. had

since been placed in the care of J.B.'s paternal grandparents. Upon being placed with his


                                            -3-
                                                                       Butler CA2018-08-175

paternal grandparents, the record indicates J.B. was observed to be underweight, dirty, and

unkempt. The record indicates J.B. also cried continuously and was oftentimes sick. BCCS

noted J.B.'s paternal grandparents had since reported their son, J.B.'s father, "has a history

of outbursts and anger issues" that were frightening to J.B.'s paternal grandmother. J.B.'s

paternal grandparents later reported to BCCS that they wanted BCCS to gain custody of

the children. BCCS concluded by noting that the whereabouts of Husband were then

unknown.       The record indicates J.B. remained with his paternal grandparents for

approximately three weeks before he was placed in a foster home on October 28, 2015.

         {¶ 9} On April 7, 2016, the juvenile court held an adjudication hearing for both J.B.

and I.C. Following this hearing, the juvenile court adjudicated both of the children as

dependent. The juvenile court's decision was based on stipulations from Mother and J.B.'s

father that the children were dependent. In reaching this decision, the juvenile court noted

that BCCS had previously withdrawn its amended complaint alleging J.B. was an abused

child.

         {¶ 10} After adjudicating J.B. and I.C. dependent children, the juvenile court adopted

a case plan for Mother. The case plan required Mother to attended classes regarding child

nutrition and skills involving household maintenance. The case plan also noted that Mother

had been referred for a domestic violence assessment and that she was to attend domestic

violence counseling. The case plan further required Mother to continue her treatment for

her mental health issues. Specifically, the case plan noted that Mother "will need to address

her emotional and mental health functioning and demonstrate healthy coping skills,

emotional stability, and take her medication as prescribed."

         {¶ 11} On June 7, 2016, the juvenile court held a disposition hearing. Following this

hearing, the juvenile court issued a dispositional decision finding it was in J.B. and I.C.'s

best interests to be placed in the temporary custody of BCCS. Approximately two months


                                               -4-
                                                                      Butler CA2018-08-175

later, at the subsequent annual review hearing, the juvenile court determined that I.C.'s

father had abandoned I.C. upon finding he had not had any contact with his daughter for

more than 90 days. All other orders were continued. This included the juvenile court's

previous order granting temporary custody of the children to BCCS. It is undisputed that

I.C.'s father thereafter executed a permanent surrender form of his parental rights to his

daughter that was submitted to the juvenile court.

       {¶ 12} On December 21, 2016, I.C. was moved from her initial foster home into the

same foster home as J.B. As noted above, J.B. had been placed in this foster home on

October 28, 2015. Prior to being moved into her new foster home, I.C. had been placed in

a different foster home for approximately 14 months beginning on October 6, 2015. During

her time in her original foster placement, the record indicates I.C. was observed to be very

timid around men, including her foster father, and experienced severe night terrors. These

night terrors often included I.C. screaming, scratching, thrashing, and pulling at her pull-up

diaper. Since I.C. was moved into the same foster home as J.B. it is undisputed that the

children have remained in that same foster home with the same foster family ever since.

The record indicates that both J.B. and I.C. are now thriving in their current foster

placement.

       {¶ 13} On December 29, 2016, BCCS moved for permanent custody of both J.B. and

I.C. In support of its motion, BCCS argued that neither J.B. nor I.C. could be placed with

Mother or their respective fathers within a reasonable period of time. BCCS also argued

that the children could otherwise not be placed with either parent when considering it did

not appear that either parent could ever provide adequate parental care for their children.

BCCS further argued that it was in J.B. and I.C.'s best interest that it be granted permanent

custody when taking into account the reasonable probability that the children would be

adopted by their foster parents, that an adoptive placement would positively benefit the


                                             -5-
                                                                        Butler CA2018-08-175

children, and that a commitment of permanent custody would facilitate said adoption. BCCS

lastly argued that both J.B. and I.C. require the permanency that an adoptive placement

would provide.

       {¶ 14} Ultimately concluding on December 18, 2017, the juvenile court held a three-

day hearing on BCCS's permanent custody motion. This hearing was held before a juvenile

court magistrate. As part of this hearing, the magistrate heard from several witnesses. This

included testimony from Mother, Mother's psychiatrist, the children's foster mother ("Foster

Mother"), as well a caseworker with BCCS. During this hearing, Foster Mother testified

regarding J.B. as follows:

              Q: * * * [J.B] has been in your home for two (2) years now; can
              you describe what it was like when [J.B.] was first placed with
              you?

              A: When [J.B.] first came to us, he was very, very, small. He
              was falling off the chart in his weight, and so he was finishing
              out weigh-ins every couple days by the time we got him, and he
              had to go back for one (1) additional weigh-in. And so his color
              was pretty greenish-gray, he didn't have very good coloration.
              He was, you know, no concerns developmentally, he was just
              very, very small, and like I said, falling off the growth chart, so
              that was his beginning time.

              Q: And how about now?

              A: Okay, now he's a chunky monkey, he's a big boy. He's a lot
              of boy; he's strong, he's built, has a little belly on him. Not that
              he's overweight, but he is well-fed. He loves to eat, he loves
              food. He loves to run and play and jump off of anything that he
              can, chase anybody he can, sits on the dog. Yes.

       {¶ 15} Foster Mother then testified regarding I.C. that she was a "little bit more

standoffish" when first placed into her home. However, now being in the same foster home

with J.B. for nearly a year, Foster Mother testified as follows:

              And then she did move in, in December, and since then, you
              know, she has been very carefree, easy-going. She likes to play
              and she likes to do dress-up. She gets along great with the



                                              -6-
                                                                                  Butler CA2018-08-175

                other kids.1 For a while…When there's big changes she may
                get cranky, maybe some moody pretending to pout, but other
                than that she's very carefree. She giggles, she runs, she plays.

Foster Mother also testified that the children referred to her and her husband as "Mommy

and Daddy." When asked if her and her husband were interested in adopting the children,

Foster Mother testified "Yes."

        {¶ 16} On February 26, 2018, the juvenile court magistrate issued a detailed 12-page

decision granting BCCS's motion for permanent custody. In support of its decision, the

magistrate determined that BCCS provided clear and convincing evidence that granting

permanent custody in this case was what was best for both J.B. and I.C. Specifically, the

juvenile court determined that a grant of permanent custody to BCCS "provides these

children with the only hope of permanency, that permanency cannot be achieved without a

grand of permanent custody to the agency," and that granting BCCS's motion for permanent

custody was in J.B. and I.C.'s best interests.

        {¶ 17} On March 5, 2018, Mother filed objections to the magistrate's decision.

Mother's objections included a claim that the magistrate's decision to grant BCCs's motion

for permanent custody was not supported by sufficient credible evidence and was otherwise

against the manifest weight of the evidence. The juvenile court held a hearing on Mother's

objections on August 23, 2018. After holding this hearing, and upon reviewing the entirety

of the record, the juvenile court denied Mother's objections to the magistrate's decision.

The juvenile court then issued an entry denying Mother's objections, thereby affirming and

adopting the magistrate's permanent custody determination.

                                                  Appeal

        {¶ 18} Mother now appeals from the juvenile court's decision granting BCCS's



1. Foster Mother testified that there were several other children then living with her and her husband in the
foster home; namely, their 12-year-old biological daughter, 11-year-old biological son, two adopted sons, both
of whom were then 10 years old, and their nine-year-old adopted daughter.
                                                     -7-
                                                                       Butler CA2018-08-175

motion for permanent custody. In support of her appeal, Mother argues the juvenile court's

decision to grant permanent custody was not supported by sufficient credible evidence and

was otherwise against the manifest weight of the evidence. Under these circumstances,

this court applies the following standard of review.

                                    Standard of Review

       {¶ 19} Before a natural parent's constitutionally protected liberty interest in the care

and custody of her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met. In

re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing Santosky v.

Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review of a juvenile

court's decision granting permanent custody is generally limited to considering whether

sufficient credible evidence exists to support the juvenile court's determination. In re M.B.,

12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6. This

court will therefore reverse a juvenile court's decision to grant permanent only if there is a

sufficient conflict in the evidence presented. In re K.A., 12th Dist. Butler No. CA2016-07-

140, 2016-Ohio-7911, ¶ 10. However, even if the juvenile court's decision is supported by

sufficient evidence, "an appellate court may nevertheless conclude that the judgment is

against the manifest weight of the evidence." In re T.P., 12th Dist. Butler No. CA2015-08-

164, 2016-Ohio-72, ¶ 19.

       {¶ 20} As with all challenges to the manifest weight of the evidence, in determining

whether a juvenile court's decision is against the manifest weight of the evidence in a

permanent custody case, an appellate court "weighs the evidence and all reasonable

inferences, considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the finder of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered." Eastley


                                              -8-
                                                                          Butler CA2018-08-175

v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. The presumption in weighing the

evidence is in favor of the finder of fact, which we are especially mindful of in custody cases.

In re C.Y., 12th Dist. Butler Nos. CA2014-11-231 and CA2014-11-236 thru CA2014-11-238,

2015-Ohio-1343, ¶ 25.       Therefore, "[i]f the evidence is susceptible to more than one

construction, the reviewing court is bound to give it that interpretation which is consistent

with the verdict and judgment, most favorable to sustaining the verdict and judgment."

Eastley at ¶ 21.

                             Two-Part Permanent Custody Test

       {¶ 21} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10. Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.


                                                -9-
                                                                         Butler CA2018-08-175

                      12 Months of a Consecutive 22-Month Period

       {¶ 22} As it relates to the second part of the two-part permanent custody test, the

juvenile court found both J.B. and I.C. had been in the temporary custody of BCCS for more

than 12 months of a consecutive 22-month period as of the date BCCS moved for

permanent custody. Mother does not dispute this finding.

                               Best Interests of J.B. and I.C.

       {¶ 23} Turning now to the first part of the two-part permanent custody test, the

juvenile court found it was in J.B. and I.C.'s best interests to grant permanent custody to

BCCS. Mother disputes the juvenile court's best interest determination arguing the juvenile

court's decision to grant BCCS's motion for permanent custody was not supported by

sufficient credible evidence and was otherwise against the manifest weight of the evidence.

We disagree.

       {¶ 24} When considering the best interest of a child in a permanent custody case,

the juvenile court is required under R.C. 2151.414(D)(1) to consider certain enumerated

factors. In re D.E., 12th Dist. Warren Nos. CA2018-03-035 and CA2018-04-038, 2018-

Ohio-3341, ¶ 32. These factors include, but are not limited to, (1) the interaction and

interrelationship of the child with the child's parents, siblings, relatives, foster caregivers

and out-of-home providers, and any other person who may significantly affect the child; (2)

the wishes of the child, as expressed directly by the child or through the child's guardian ad

litem; (3) the custodial history of the child; (4) the child's need for a legally secure permanent

placement and whether that type of placement can be achieved without a grant of

permanent custody to the agency; and (5) whether any of the factors listed in R.C.

2151.414(E)(7) to (11) apply in relation to the parents and child. In re J.C., 12th Dist. Brown

No. CA2017-11-015, 2018-Ohio-1687, ¶ 22. The juvenile court may also consider any other

factor(s) it deems relevant to the child's best interest. In re N.R.S., 3d Dist. Crawford Nos.


                                              - 10 -
                                                                        Butler CA2018-08-175

3-17-07 thru 3-17-09, 2018-Ohio-125, ¶ 15 ("[t]o make a best interest determination, the

trial court is required to consider all relevant factors listed in R.C. 2151.414[D], as well as

any other relevant factors").

       {¶ 25} Initially, with respect to J.B. and I.C.'s relevant interactions and relationships

with those who may significantly impact their lives, the juvenile court found the children had

been thriving in their foster placements. This is because, as the juvenile court noted, both

J.B. and I.C. had progressed both emotionally and physically since being removed from

Mother's care. The juvenile court also noted that J.B. and I.C.'s foster family was meeting

their needs, that the children were bonded with their foster family, and that their foster family

is interested in adoption.

       {¶ 26} On the other hand, the juvenile court noted that I.C.'s father had executed a

permanent surrender form as to his parental rights that was submitted to the juvenile court.

The juvenile court also noted that J.B.'s father was not seeking reunification with his son.

This, according to J.B.'s father's testimony, was due to his own mental health and stability

issues. J.B.'s father further noted his interest for his son to be adopted by his foster family.

       {¶ 27} Continuing, the juvenile court noted that Mother genuinely cares for J.B. and

I.C. and enjoys spending time with her children. The juvenile court also found that there

was a clear bond between Mother and her children. The juvenile court further noted that

Mother consistently visited with the children during the pendency of this case.

Nevertheless, although the record indicates Mother consistently visited her children, the

juvenile court noted that her visitation time never progressed further than bi-weekly

supervised visits. The record supports the juvenile court's findings.

       {¶ 28} Next, regarding J.B. and I.C.'s wishes, the juvenile court noted that it did not

conduct an in-camera interview of the children. The guardian ad litem, however, issued a

detailed 22-page report and recommendation that recommended granting BCCS's motion


                                              - 11 -
                                                                        Butler CA2018-08-175

for permanent custody. This recommendation was based, at least in part, on the fact that

due to Mother's chronic mental illness that she "is unable to consistently make safe choices

for herself and her young and vulnerable children."          This was confirmed by Mother's

psychiatrist who testified Mother's mental health issues caused her to experience

"impulsivity, chaotic, unstable interpersonal relationships, emotional reactivity, [and]

irritability."

         {¶ 29} As it relates to J.B. and I.C.'s custodial history, as noted above, the juvenile

court found the children had been in the temporary custody of BCCS for over 12 months of

a consecutive 22-month period. Mother does not dispute this finding.

         {¶ 30} Furthermore, when considering J.B. and I.C.'s need for a legally secure

placement, the juvenile court found that although she had exhibited some improvement,

Mother had yet to advance to the point where she could have unsupervised visits with the

children. This was due, in part, to Mother's inability to appropriately redirect the children

when necessary. The juvenile court also noted that Mother "struggles with decision-making

if [G.W.] cries or needs attention at the same time as [I.C.] and [J.B.]" This includes an

incident where Mother was not closely supervising J.B. during which time J.B. "managed to

coil a wire around his neck." The record indicates J.B. was also climbing on the dresser

during this incident.

         {¶ 31} The juvenile court then noted its concerns regarding Mother's lack of

employment and a driver's license, as well as her continued mental health issues and

"history of violent relationships" both before and after BCCS became involved in this case.

Although lengthy, we find relevant the juvenile court's findings regarding Mother's various

relationships with numerous men. As the juvenile court found:

                 Mother's history of violent relationships was a concern at the
                 start of this case and it has been a concern while this case has
                 been pending. Mother's violent relationships with [J.B.'s father]
                 and with [I.C.'s father] were two of the reasons these cases were
                                               - 12 -
                                                                                  Butler CA2018-08-175

                filed. At the time of the filing, Mother and [J.B.'s father] were still
                in a relationship. Following their separation, Mother moved in
                with [J.M.]. [J.M.] had been convicted of child abuse against his
                daughter. During their relationship, [J.M.] was involved in an
                incident in which he held a gun to the head of a friend who was
                visiting. The incident took place in the apartment in Hamilton
                Mother and the children shared with [J.M.] The Hamilton Police
                made [J.M.] leave the residence. Mother had been engaged to
                [J.M.] prior to the gun incident.

                After the relationship with [J.M.] ended in November 2016,
                Mother began a relationship with [D.M.] Mother and [D.M.] got
                engaged in February 2017. They separated sometime later,
                although Mother continued to wear an engagement ring until
                June 2017. The separation happened after [BCCS] asked
                [D.M.] to do a background check. Mother testified that [D.M.'s]
                mother and his sister are still in her life.

                Around the time that Mother was between relationships with
                [J.M.] and [D.M.], Mother had what she described as a "two
                week fling" with [J.Mo.]. The timing of this "fling" corresponds
                with the date of conception of Mother's youngest child, [G.W.].
                However, Mother testified that she did not inform [J.Mo.] of the
                pregnancy.

Continuing, the juvenile court found:

                Mother has a neighbor whose name is Josh (last name not
                provided). This person was observed in Mother's residence in
                his boxer shorts, with his laundry in the washer, at the time
                [BCCS] appeared at Mother's residence to take custody of
                [G.W.] Mother had left [G.W.] in Josh's care while she went to
                the store. On an earlier occasion, Josh had left his cell phone
                in Mother's apartment; on another occasion, Josh was observed
                taking pictures of Mother and the children outside of the
                apartment during a supervised visitation. Josh did not submit to
                a background check.

                Throughout this case, Mother has been married to [Husband].
                They were married sometime in 2013. Mother testified that [I.C.]
                was a year old at the time of her marriage to [Husband].
                Mother's relationship with [Husband] began after Mother and
                [I.C.'s father] separated. According to Mother's testimony, she
                and [Husband] married after they had been together for three
                months. After Mother and [Husband] separated, Mother began
                her relationship with [L.B.'s father].2

Concluding, the juvenile court found:

2. Although admittedly still married, Mother testified that she had not seen Husband in over a year.
                                                    - 13 -
                                                                                    Butler CA2018-08-175

                In the two and a half years since this case was opened in
                October 2015, Mother has been involved in relationships with at
                least four other males while still being married to [Husband],
                who she married between her relationships with the fathers of
                her children. Mother's total number of relationships since the
                birth of [I.C.] in 2012 is seven. Mother's relationship with [I.C.'s
                father] was violent. Mother's relationship with [L.B.'s father] was
                violent. Mother's relationship with [J.M.] involved his violence
                against someone else in the home he shared with Mother.
                Neither [D.M.], nor Josh (last name not provided), would
                participate in a background check by [BCCS] to determine their
                need for services in the event of the children's reunification with
                Mother.

                Mother testified that she is not now in a relationship. However,
                Mother also testified that in the event the children are returned
                to her, she would maintain a relationship with Josh.

        {¶ 32} The juvenile court then noted its additional concerns regarding Mother's

income, noting that her only source of income was from Supplemental Security Income

("SSI") in the amount of $735 per month. The record indicates Mother also received $192

in food stamps. Such concerns were heightened by the fact that Mother, who has not had

any employment for nearly a decade, testified her monthly rent and utilities amounted to

$635 per month – an amount that is just $100 less than her SSI benefits.3 The juvenile

court also noted its concerns regarding Mother's eligibility to remain on SSI given the

uncertainty of Mother's diagnosis as bipolar – the basis for her SSI eligibility. This was

based on the testimony of Mother's psychiatrist who, as noted by the juvenile court, opined

that "such a diagnosis was not appropriate at this time. A loss of SSI income would affect

Mother's monthly budget in a substantial way."

        {¶ 33} The juvenile court next found that while it might be theoretically possible for

Mother to "address her long standing issues with her mental health and stability in her



3. Although the juvenile court found Mother's utilities were $100 a month, Mother testified that she had been
late in her payments, which increased her monthly utility bill to $168 a month. Mother also testified that her
utilities were not in her name since she owed an additional $800 in unpaid utility bills. Specifically, as Mother
testified when asked why her utilities were not in her name, "Because I don't have enough money to pay off
my own bill at this time."
                                                      - 14 -
                                                                        Butler CA2018-08-175

personal relationships, as well as parenting, and income stability," based on Mother's

history and current living situation, "it is unlikely that Mother will be able to provide a safe

and stable environment for these children in the foreseeable future." This, according to the

juvenile court, was particularly concerning since J.B. and I.C. had been out of Mother's care

for nearly two and one-half years. Therefore, as the juvenile court found, "[w]hile Mother

has participated in case plan services, and continues to participate in mental health

services, Mother has not reached a level where she can have even unsupervised visitation

time with the children at this time." The record indicates this was because there were

concerns regarding Mother's parenting skills and her ability to manage her children.

       {¶ 34} Finally, with respect to any of the factors contained in R.C. 2151.414(E)(7) to

(11), the juvenile court found none of the factors applied to this case.

                                           Analysis

       {¶ 35} After a thorough review of the record, we find the record fully supports the

juvenile court's decision to grant BCCS's motion for permanent custody.                  Mother

nevertheless argues the juvenile court erred by granting permanent custody to BCCS since

she was not given the opportunity to demonstrate she could adequately and safely provide

for J.B. and I.C. Mother, however, was given ample opportunity to prove that she could

adequately and safely provide for her children during the two and one-half years after J.B.

and I.C. were removed from her care. Yet, even when given such a lengthy time to turn her

life around, Mother had not advanced to the point where she could have even unsupervised

visitation time with the children. J.B. and I.C. are entitled to have stability in their lives by

being placed in a legally secured permanent placement. The children simply cannot wait

idly by while Mother continues to place herself in oftentimes violent personal relationships

with various men and otherwise remains stagnant in her recovery from her mental health




                                              - 15 -
                                                                                    Butler CA2018-08-175

issues.4 Mother's claim otherwise lacks merit.

         {¶ 36} Mother also argues the juvenile court's decision to grant BCCS's motion for

permanent custody was improper when considering her loving bond with J.B. and I.C. This

court does not dispute that Mother has such a bond with her children. However, as this

court has repeatedly stated, this is but one factor to be considered when determining the

best interest of a child in a permanent custody proceeding. See, e.g., In re S.M., 12th Dist.

Warren No. CA2018-07-076, 2018-Ohio-4654, ¶ 25 (strong bond between mother and child

is but one factor to be considered when determining the best interest of a child); In re A.T.-

D., 12th Dist. Butler Nos. CA2015-03-059, CA2015-03-060, and CA2015-04-068, 2015-

Ohio-2579, ¶ 30 (clear bond between father, grandmother, and child is but one factor to

consider when determining the best interest of a child); In re S.H., 12th Dist. Butler Nos.

CA2014-12-259 and CA2015-01-008, 2015-Ohio-1763, ¶ 24 (strong bond between mother,

grandmother, and child is but one factor to consider when determining best interest of a

child); In re I.B., 12th Dist. Butler No. CA2014-12-244, 2015-Ohio-1344, ¶ 20 (strong bond

between mother and child is but one factor to consider when determining the best interest

of a child). This is because "there is not one element that is given greater weight than the

others." In re D.R., 12th Dist. Butler No. CA2009-01-018, 2009-Ohio-2805, ¶ 14, citing In

re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, ¶ 56. Mother's claim otherwise lacks

merit.

         {¶ 37} Mother further argues the juvenile court's decision to grant BCCS's motion for

permanent custody was improper when considering her housing, income, and ability to

provide for and meet the needs of J.B. and I.C. However, contrary to Mother's claims, the

record indicates Mother's housing and financial situation are insufficient to properly take



4. It should be noted, although the record indicates mother has exhibited some improvement, when asked if
she was still struggling with "symptoms like anxiety and racing thoughts and trouble sleeping," Mother testified
"Yes."
                                                     - 16 -
                                                                        Butler CA2018-08-175

care of herself let alone three young children. This, as the record indicates, is based

primarily on the fact that Mother has not had any employment for nearly a decade and

subsists only on SSI benefits and food stamps. The concerns regarding Mother's housing

and financial situation are exacerbated by the fact that, just as the juvenile court noted,

Mother may not be eligible to receive these benefits give her psychiatrist testimony that

Mother's diagnosis as bipolar "was not appropriate at this time." The children's best

interests cannot be met under these uncertain and unstable circumstances.

       {¶ 38} Regardless, even if Mother's claims regarding her housing, income, and the

ability to properly care for J.B. and I.C. were true, simply because Mother may have the

ability to provide for her children does not necessarily mean it would be in their best interest

to be placed in her care. The juvenile court, just like this court on appeal, must act in a

manner that places J.B. and I.C.'s best interests above all else. "'A child's best interests

are served by the child being placed in a permanent situation that fosters growth, stability,

and security.'" In re D.E., 12th Dist. Warren Nos. CA2012-03-035 and CA2018-04-038,

2018-Ohio-3341, ¶ 60, quoting In re Keaton, 4th Dist. Ross Nos. 04CA2785 and 04CA2788,

2004-Ohio-6210, ¶ 61. The juvenile court's decision to grant permanent custody to BCCS

in this case does just that. This is because, as the juvenile court found, "it is unlikely that

Mother will be able to provide a safe and stable environment for these children in the

foreseeable future."

       {¶ 39} Mother finally argues the juvenile court's decision to grant BCCS's motion for

permanent custody was improper when considering she had completed many of her case

plan services. However, while it is certainly a relevant factor to consider whether Mother

completed her case plan services, it is well-established that "the case plan is 'simply a

means to a goal, but not the goal itself.'" In re E.B., 12th Dist. Warren No. CA2009-10-139,

2010-Ohio-1122, ¶ 30, quoting In re C.C., 187 Ohio App. 3d 365, 2010-Ohio-780, ¶ 25 (8th


                                             - 17 -
                                                                       Butler CA2018-08-175

Dist.). "[T]he key concern is not whether the parent has successfully completed the case

plan, but whether the parent has substantially remedied the concerns that caused the child's

removal from the parent's custody." In re S.M., 12th Dist. Clermont No. CA2015-01-003,

2015-Ohio-2318, ¶ 24. Therefore, contrary to Mother's claim, when the focus is on J.B. and

I.C.'s best interests, the juvenile court's decision to grant permanent custody of her children

to BCCS was supported by sufficient credible evidence and was otherwise not against the

manifest weight of the evidence.

                                         Conclusion

       {¶ 40} The juvenile court did not err in its decision to grant BCCS's motion for

permanent custody of J.B. and I.C. In so holding, we note that Mother testified at the

hearing on BCCS's motion for permanent custody that the children should be returned to

her care since "all kids should be with their mother." Mother also testified that J.B. and I.C.

should be returned to her care "[b]ecause I'm Mommy. * * * And you can't replace Mommy."

But, as this court has stated previously, "[w]hile 'blood relationship' and 'family unity' are

factors to consider when determining a child's best interest, neither one is controlling." In

re S.K.G., 12th Dist. Clermont No. CA2008-11-105, 2009-Ohio-4673, ¶ 12. Therefore,

because the children are now thriving in a stable and secure environment, we agree with

the juvenile court's decision to grant permanent custody in this case. Accordingly, finding

no merit to any of her arguments raised herein, Mother's single assignment of error is

overruled, and the juvenile court's permanent custody determination is affirmed.

       {¶ 41} Judgment affirmed.


       RINGLAND and HENDRICKSON, JJ., concur.




                                             - 18 -